Gray, C. J.
The defendants, at the request of the officer, and with knowledge that the plaintiff claimed some of the goods which he had attached, having given him a bond of indemnity, in the usual form, against all suits, damages and costs “ by reason of the said attachment, or any further intermeddling of ” the officer “ by virtue of said process,” (not limited in any way to the goods which they had originally directed him to attach,) assumed the responsibility of his acts, and were liable to the plaintiff for the subsequent conversion of his goods; and the judgment against *460the officer, without satisfaction, is no bar to this action. Murray v. Lovejoy, 2 Clif. 191, and 3 Wall. 1. Herring v. Hoppock, 15 N. Y. 409. Elliott t. Hayden, 104 Mass. 180.

Judgment for the plaintiff.